Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the amendments dated 2/7/2021. Claims 1-6, 11-18 has been cancelled. Claim 10 has been added and claim 19 has been added new. For the sake of compact prosecution the examiner discussed election of species with attorney of record, Mark Bailey on 6/23/2022. Applicants have elected species, cholestatic liver disease and TβMCA as bile acid component. Claims 7-10, 19 are pending. Claim 9 is withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 7-8, 10, 19 and are herein acted on the merits.
Application Priority
This application filed 02/17/2021 is a national stage entry of PCT/CN2018/ 078551, International Filing Date: 03/09/2018, claims foreign priority to 201710151750.2, filed 03/15/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner. The IDS references lined through has not been considered because an English translation has not been provided. 


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1) disorders to be treated
(2) bile acid components
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The species disorders or the bile acid components are subgenera that are characterized by distinct disorders or distinct bile acid components. Applicants are required to elect a single disorder to be treated, e.g. liver fibrosis and a single bile acid component, e.g. TDCA. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 7-10, 19.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected subgenus.
During a telephone conversation with attorney, Mark Bailey on 6/23/2022 a provisional election was made to prosecute the invention of claims 7-8, 10, 19 with species cholestatic liver disease and TβMCA as bile acid component. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification and prior art, while being enabling for treatment of cholestatic liver disease or liver fibrosis with celastrol does not reasonably provide enablement for prevention of any of the disorder(s) claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of cholestatic liver disease or liver fibrosis with celastrol.
To be enabling, the specification of the patent must teach those skilled in the art  how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1)	the quantity of experimentation necessary,
2)	the amount of direction or guidance provided,
3)	the presence or absence of working examples,
4)	the nature of the invention,
5)	the state of the prior art,
6)	the relative skill of those in the art,
7)	the predictability of the art, and
8)	the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

(1),(2),(3): The nature of the invention, state and relative skill level:
	The rejected claim 7 is directed to:

    PNG
    media_image1.png
    232
    695
    media_image1.png
    Greyscale

	The instant specification in the background describes about the cause of cholestasis, liver fibrosis and mechanism of action of celastrol. 
	The state of the art teach in detail about pathogenesis of cholestatic liver disease (CLD) and clinical trials (See Yakoda, World J Hepatol, 2020, 12(8), 423-435). There are no currently approved therapies for primary sclerosing cholangitis, a type of CLD (See p 428, para 4). Nathwani reviews liver fibrosis and emerging therapies (See https://emj.emg-health.com/wp-content/uploads/sites/2/2019/12/A-Review-of-Liver-Fibrosis-and-Emerging-Therapies.pdf, 2020). Tan teach that although early liver fibrosis has been reported to be reversible, the detailed mechanism of reversing liver fibrosis is still unclear and there is lack of an effective treatment for liver fibrosis (see abstract). Tan further teach that in recent years, with the in-depth study of the occurrence and development mechanism of liver fibrosis and the use of clinical drug, it is found that cleaning pathogens or removing etiology, such as blocking or curing virus infection, has the potential of reversing liver fibrosis. Yet, there are still many great difficulties in the reversal of liver fibrosis. Although many anti-fibrotic candidate drugs have shown good results in experimental animal models, their anti-fibrotic effects in clinical trials remain very limited (See Introduction, page 1, last para). Although many anti-fibrotic candidate drugs have shown good efficacy in experimental animal models, their anti-fibrotic effects in clinical trials are very limited. This may be due to the complicated pathological mechanism of liver fibrosis, which is the repair response after liver injury that whole body participates in, while most of the currently developed drugs are targeted at a single target rather than multiple targets. Moreover, the actual pathological conditions between animal models and patients have a great difference, which also leads to poor efficacy of drugs in clinical trials. In addition, obvious adverse reactions induced by large dosage are also one of main causes (p 14, para 2, col. 1). 
	As illustrative of the state of the art, the examiner cites the fact that nowhere in the specification did applicant demonstrate prevention of any cholestatic disease or liver fibrosis. Moreover, given that certain diseases are characterized by genetic factors (e.g. liver fibrosis) that cannot be prevented, the examiner maintains that absent demonstration from applicant demonstrating actual prevention of said disease one would not be able to ascertain if indeed said prevention occurs. Given that applicant has yet to demonstrate prevention of any disease, the examiner maintains that applicant has not enabled the breadth of the claims.
The relative skill of those in the art is high, that of an MD or PHD.
(4) The breadth of the claims:
The claims are limited to specific cholestatic liver disease and liver fibrosis disorders and to specific agent celastrol to be used in the method(s). 

(5) Predictability of the art:
Despite the advanced training of practitioners in the art, it is still impossible to predict from the specification and prior art that celastrol will prevent cholestatic liver disease and liver fibrosis. 
Prevention requires the recited method to be completely effective in all patients at all times. It is respectfully pointed out that a method of preventing the diseases or disorders claimed means that the compounds or compositions are administered to subjects that do not have such diseases or disorders. The purpose is to prevent the condition before occurring but not to treat after it has occurred. Slowing or reducing the disease or disorder associated with red blood cell disorders is possible but not complete prevention of such conditions.
Furthermore, the definition of "to prevent" and the “act of preventing" embraces the complete 100% inhibition. Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling the treatment of the condition and is not achieved.
It is well established that "the scope of enablement various inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970).
Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once a mechanistic link has been established between the method and the mechanism of action become more predictable. However, many uncertainties can still exist even when the mechanism of action is known. For example, factors such as the bioavailability, pharmacokinetic profile, and potency of a compound can still be uncertain even if it can be expected to be active in disease models. It is highly unpredictable to prevent the disorders with celastrol as claimed. 
(6)/(7) The amount of direction or guidance provided and the presence or absence of working examples:
The specification provides no direction or guidance for prevention of any disease let alone prevention of cholestatic liver disease and liver fibrosis disorders.	No reasonably specific guidance is provided concerning useful therapeutic protocols for preventing any disease, other than effects of celastrol on ANIT-induced mouse cholestatic liver injury, effects of celastrol on TAA-induced mouse cholestasis liver disease, effects of Sirtuin 1 (SIRT1) on celastrol activity in ANIT and TAA model, effect of SIRT1 on celastrol activity in TAA model, effect of farnesoid X receptor (FXR) on celastrol activity in ANIT and TAA model, therapeutic effect of celastrol on TAA-induced liver fibrosis in mice.
(8) The quantity of experimentation necessary:
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that celastrol 
could be predictably used for preventing the disorders as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) are 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Applicants cited IDS: Chinese Pharmacological Bulletin, 2013, Apr 29(4), 519-524) and EL-Swefy et al. (Annals of Hepatology, 8(1), 2009, 41-49). 
Wei teach the investigation of the effects of 2, 4 and 8 mg/kg of celastrol on liver fibrosis in rats induced by diethyl nitrosamines (DEN). The reference teach the details of the method to measure the protein expression. In the results it is taught that celastrol obviously decreased activities of serum AST, ALT, levels of HA, LN and PCIII, and Hyp elevated by DEN, and reduced levels of MDA and TCF-β1, in liver tissue, also restored activities of SOD and GSH-Px in liver tissue, reduced the expression of α-SMA, Col 1 and TGF-β1. celastrol significantly reduced the liver damage and the symptoms of liver fibrosis. It was concluded celastrol significantly inhibits the progression of hepatic fibrosis induced by DEN, and its inhibitory effect on rat hepatic fibrosis might be associated with its scavenging free radicals, decreasing the level of TGF- β1, and inhibiting collagen synthesis and activation in HSCs (See page 524, col. 1, last para to col. 2, last para of English translation). 
EL-Swefy et al. teach chronic liver disease is characterized by inflammation and fibrosis. Fibrosis is followed by cholestasis (Abstract). Liver fibrosis is a major feature of many chronic liver injuries including cholestatic disease (Introduction, col. 2, lines 1-3). Chronic cholestatic liver diseases are characterized by defective bile acid transport from the liver to intestine caused by primary damage to the biliary epithelium. Fibrosis and subsequently cirrhosis are causal factors leading to morbidity and mortality related to liver disease (Introduction). 
From the teachings of Wei and EL-Swefy a person of ordinary skill in the art before the effective filing dated of the invention would have found it obvious to use celastrol in the treatment of cholestatic liver disease because Wei teach that celastrol significantly inhibits the progression of hepatic fibrosis induced by DEN, and its inhibitory effect on hepatic fibrosis. El-Swefy teach liver fibrosis is followed by cholestatic liver disease. Cholestatic induces liver diseases such as liver or hepatic fibrosis. Hence it would have been obvious to one of ordinary skill in the art to administer an effective amount of celastrol in the treatment of cholestatic liver disease. One of ordinary skill in the art would have been motivated to do so is to inhibit the progression of fibrosis and treat cholestatic liver disease. 
As to the therapeutically effective amount and the composition of celastrol, Wei teach 2, 4 and 8 mg/kg in rats. It is equivalent to 0.322, 0.64, 1.2 mg/kg in human dosage. Applicants in the specification teach the patients with cholestatic liver disease is administered a dose between 0.005 mg and about 500 mg/kg of body weight per day. Hence the dosage amounts taught by the prior art will be effective dosage amounts for treating cholestatic liver disease as it falls within the ranges taught by the instant specification. As to the pharmaceutical composition, one of ordinary skill in the art would have found it obvious to administer celastrol as a pharmaceutical composition for easy administration in several dosage forms. Thus claim 7 would have been obvious over the combined prior art teachings. As to claim 8, in general if cholestatic liver disease is treated it includes the subtypes and one of ordinary skill in the art would have found it obvious to treat them as well from the teachings of Wei. As to claim 10 administration of the same composition comprising celastrol to the same set of subjects, e.g. cholestatic liver disease will result in substantially similar pharmacological effects including reducing liver injury or the bile acid components. Further EL-Swefy teach liver injury is associated with cholestatic liver disease and liver fibrosis. Thus claims 7-8, 10 would have been obvious over the prior art teachings. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Applicants cited IDS: Chinese Pharmacological Bulletin, 2013, Apr 29(4), 519-524) and EL-Swefy et al. (Annals of Hepatology, 8(1), 2009, 41-49) as applied to claims above and further in view of Stedman et al. (PNAS, 2006, 103, 30, 11323-328).
Wei and EL-Swefy as above. 
The references are not explicit in teaching the specific bile acid components are reduced upon administration of celastrol composition to cholestatic liver subjects. 
Stedman teach farnesoid X receptor (FXR) has been implicated in regulating bile acid and FXR modulates cholestasis by controlling bile acids within the hepatocytes (Abstract). The reference teaches that in the bile duct ligation (BDL) model of cholestasis, bile acids such as Tβ-MCA is one of the bile acid components that is decreased in FXRKO mice after BD (see Fig. 2) and deletion of FXR results in differential pattern of liver injury after BDL (Fig. 1). In summary, the reference teaches the association between FXR, bile acids and cholestasis liver injury. 
From Stedman it would have been obvious to a person of ordinary skill before the effective filing date of the invention that  FXR modulates cholestasis by controlling bile acids within the hepatocytes and Tβ-MCA is one of the bile acid component associated with FXR. Thus administration of the same composition comprising celastrol to the same set of subjects, e.g. cholestatic liver disease will result in substantially similar pharmacological effects including reducing bile acid component, e.g. Tβ-MCA. 

Note: CN103524592 teach triptene derivatives including celastrol and its use in hepatic fibrosis. 
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents /docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627